Citation Nr: 1612454	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  09-44 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder other than residuals of chip fracture of left talus.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a cervical spine disorder. 

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, claimed as depression, and, if so, whether service connection is warranted.

4.  Propriety of the reduction of the disability rating assigned for degenerative disc disease of the lumbar spine from 40 percent to 10 percent disabling, effective March 1, 2010.

5.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Jan D. Dils, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to November 1985.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, in December 2008, December 2009 and May 2012.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).   

The December 2008 rating decision denied service connection for a bilateral foot disorder and depression.  The December 2009 rating decision reduced the rating assigned for the service-connected degenerative disc disease of the lumbar spine from 40 percent to 10 percent, effective March 1, 2010.  The May 2012 rating decision declined to reopen a previously denied claim for service connection for a cervical spine disorder.  

Regarding the claim for service connection for a bilateral foot disorder, the Board notes that service connection has already been established for residuals of chip fracture of left talus.  Although the residuals of chip fracture of left talus disability involves the ankle, the issue has been recharacterized as listed on the title page to make clear that all other disorders of the feet raised by the record during the appellate period will be considered.  

Regarding the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, claimed as depression, the Board notes that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Review of the electronic record indicates that the Veteran has recently attempted to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD), and that service connection for atypical anxiety disorder was denied in an August 1986 rating decision.  Given the foregoing, the Veteran's claim has been recharacterized as reflected on the title page.

The Veteran presented testimony before a Decision Review Officer on the issue of whether new and material had been received to reopen a claim for entitlement to service connection for a cervical spine disorder in November 2013.  A transcript is of record.  

The Board remanded the claims listed on the title page in March 2015 for a videoconference hearing.  The Board explained that the transcript associated with a December 2014 Board videoconference hearing was unable to be produced.  The Veteran's subsequent Board videoconference hearing was conducted before the undersigned Veterans Law Judge in September 2015.  A transcript is of record.  The Board took testimony on the issues of service connection for depression, a cervical spine disorder, a bilateral foot disorder, and the propriety of the reduction of the disability rating assigned for degenerative disc disease of the lumbar spine from 40 percent to 10 percent disabling, effective March 1, 2010.

Regarding the issue of entitlement to an increased rating for degenerative disc disease of the lumbar spine, the Board previously indicated that it had jurisdiction of this claim when it remanded it in March 2015 for a new videoconference hearing.  Review of the electronic record, however, reveals that this was incorrect, as the issue of the propriety of the reduction of the disability rating assigned for degenerative disc disease of the lumbar spine from 40 percent to 10 percent disabling did not stem from a claim for increased rating involving that disability, but rather as a result of the Veteran undergoing a routine future review VA examination to address the severity of that disability.  The issue of entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine was subsequently adjudicated in a July 2010 rating decision, and the Veteran filed a notice of disagreement to the RO's decision to continue the 10 percent rating in December 2010.  This claim, which has been recharacterized as listed on the title page to reflect the Board's determination in this decision that the reduction from 40 percent to 10 percent for this disability was not proper, will be remanded in order for the RO to issue a statement of the case (SOC).  The Board finds that the scenario involving this claim is distinct from that in Percy v. Shinseki, 23 Vet. App. 37 (2009), which involved the issue of the timeliness of the filing of a substantive appeal, because in the instant case, the Board incorrectly took jurisdiction of an issue that had not yet been addressed in a SOC.  

The Veteran submitted additional evidence directly to the Board in December 2013, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2015). 

The reopened claim for service connection for an acquired psychiatric disorder; the claim for service connection for a bilateral foot disorder other than residuals of chip fracture of left talus; and the issue of entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  An August 2004 rating decision denied service connection for a cervical spine disorder on the basis that although the Veteran had submitted evidence indicating he had been diagnosed with mild foraminal stenosis of C3-4, there was no evidence the condition occurred in or was caused by service.  

2.  Additional evidence submitted since August 2004 on the issue of service connection for a cervical spine disorder does not raise a reasonable possibility of substantiating the claim.  

3.  An August 2007 rating decision declined to reopen the claim for service connection for PTSD on the basis that no new and material evidence had been submitted; the RO noted that no diagnosis of PTSD was recorded in new medical evidence and that the Veteran had not provided a verifiable stressor.

4.  Additional evidence submitted since August 2007 on the issue of service connection for an acquired psychiatric disorder is new and material as it includes evidence that raises a reasonable possibility of substantiating the claim.

5.  The Veteran's degenerative disc disease of the lumbar spine has exhibited improvement in range of motion, but not in the Veteran's ability to function under ordinary conditions of life and work.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to reopen the claim for service connection for a cervical spine disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has been submitted to reopen the claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).
3.  The criteria for restoration of a 40 percent evaluation for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.344, 4.71a, Diagnostic Codes 5235-5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board notes that the propriety of the reduction issue is governed by its own notice and assistance provisions, which will be discussed below.  

The issue of whether new and material evidence has been submitted to reopen the claim for an acquired psychiatric disorder is being resolved in the Veteran's favor.  Therefore, any error in notice is harmless error and analysis of whether VA has satisfied its other duties to notify and assist is not needed as it pertains to that claim.

In regards to the issue of whether new and material evidence has been submitted to reopen the claim for a cervical spine disorder, the Court has held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the required notice, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  VAOPGCPREC 6-2014. 

The Veteran was provided all required notice regarding the claim for service connection for a cervical spine disorder in a letter issued in November 2011, prior to the initial adjudication in May 2012.  Notably, the November 2011 letter provided the Veteran notice of the technical meanings of "new" and "material" and how to reopen a claim in general in accordance with Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  

The duty to assist was also met in regards to the claim for service connection for a cervical spine disorder.  The service treatment records are in the claims file and all pertinent VA and identified private treatment records have been obtained and associated with the file.  The Board acknowledges that no VA examination specific to the issue of whether service connection is warranted for a cervical spine disorder was afforded to the Veteran, although he did undergo a neck (cervical spine) conditions Disability Benefits Questionnaire (DBQ) in April 2015 related to evaluation for non-service connected pension.  The Board notes, however, that VA is not required to provide an examination in the absence of new and material evidence.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

All known and available records relevant to the claim for service connection for a cervical spine disorder have been obtained and associated with the claims file; and the appellant has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  Moreover, the record shows that the appellant has had representation throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  As VA has substantially complied with the notice and assistance requirements, the appellant is not prejudiced by a decision on the claim for service connection for a cervical spine disorder at this time.

Claims to Reopen

The Veteran seeks to establish service connection for an acquired psychiatric disorder and a cervical spine disorder.  Regarding the claim for an acquired psychiatric disorder, the RO treated and adjudicated a claim for service connection for depression as an original claim.  See December 2008 rating decision.  Regarding the claim for a cervical spine disorder, the RO initially declined to reopen the claim, see May 2012 rating decision, but later reopened the claim and denied it on the merits.  See June 2014 SOC.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

A rating decision issued in August 1986 denied a claim of entitlement to service connection for atypical anxiety disorder on the basis that service medical records contained no account of any chronic psychiatric disability and a chronic psychiatric condition was not shown to be either incurred in or aggravated during military service.  The Veteran was informed of this decision by letter dated September 17, 1986.  He did not appeal and therefore, the August 1986 rating decision became final. 

An August 2004 rating decision denied a claim for service connection for PTSD on the basis that the medical evidence of record failed to show that PTSD had been clinically diagnosed and because the Veteran failed to provide any information concerning a stressor.  The Veteran was informed of this decision by letter dated October 19, 2004.  He did not appeal and therefore, the August 2004 rating decision became final.  An August 2007 rating decision declined to reopen the claim for service connection for PTSD on the basis that no new and material evidence had been submitted.  The RO noted that no diagnosis of PTSD was recorded in new medical evidence and that the Veteran had not provided a verifiable stressor, specifically noting that he reported an incident in which he almost died from pneumonia and required hospitalization, that he was assigned to the Honor Guard and dealt with coffins and grieving families, and that he was harassed about a shaving profile required for a skin condition of the face.  The RO indicated that the Veteran's service treatment records did not show he was hospitalized with severe pneumonia and that service personnel records did not establish he was assigned to the Honor Guard.  The RO acknowledged that service treatment records showed a shaving profile for a skin condition of the face, but determined that there was no evidence of harassment or treatment for harassment.  The Veteran was informed of this decision by letter dated August 29, 2007.  He filed a timely notice of disagreement and the RO issued a SOC in October 2008, but the Veteran did not complete his appeal.  Therefore, the August 2007 rating decision became final. 

A December 2002 rating decision denied a claim for service connection for a neck condition on the basis that there was no evidence a disability had been clinically diagnosed.  The rating decision also noted that service treatment records did not provide any evidence of treatment for, or a diagnosis of, a neck condition.  The Veteran was informed of this decision by letter dated January 13, 2003.  He did not appeal and therefore, the December 2002 rating decision became final.  The Veteran attempted to reopen the previously denied claim for a neck condition and in an August 2004 rating decision, the RO treated it as an original claim, denying it on the basis that although the Veteran had submitted evidence indicating he had been diagnosed with mild foraminal stenosis of C3-4, there was no evidence the condition occurred in or was caused by service.  The Veteran was informed of this decision by letter dated October 19, 2004.  He did not appeal and therefore, the August 2004 rating decision became final.  

Given the procedural history outlined above, the last final decision involving the claim for service connection for a cervical spine disorder was issued in August 2004, and the last final decision involving the claim for service connection for an acquired psychiatric disorder was issued in August 2007.  

The Veteran filed a claim to establish service connection for depression in May 2008, and the appeal concerning that claim, which has been recharacterized as an acquired psychiatric disorder, stems from a December 2008 rating decision that denied the claim for depression.  The Veteran filed a claim to reopen the previously denied claim for a cervical spine disorder in July 2011, and the appeal concerning that claim ensues from a May 2012 rating decision that declined to reopen the claim.  The Board again notes that a June 2014 SOC reopened the claim for a cervical spine disorder and denied it on the merits.

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105 (West 2014).  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2014).  

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The evidence of record before the RO at the time it issued the August 2004 rating decision denying the claim for service connection for a cervical spine disorder and the August 2007 rating decision denying the claim for service connection for PTSD included the Veteran's service treatment records.  A December 1983 service treatment record indicates that the Veteran admitted to an anxious type personality.  The assessment was impaired relaxational ability - stress management.  The Veteran was seen in March 1984 with complaint of neck pain, which were thought to be psycho-somatic.  It appears he was referred for a psychological evaluation, but no such evaluation report was seen in the service treatment records.  

The evidence of record before the RO at the time it issued the August 2004 rating decision denying the claim for service connection for a cervical spine disorder and the August 2007 rating decision denying the claim for service connection for PTSD also included post-service VA and private treatment records and several VA examination reports.  The post-service evidence associated with the Veteran's treatment is voluminous.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).

The Veteran underwent a VA examination in June 1986.  The orthopedic examination did not include any complaints related to the cervical spine/neck.  On psychiatric examination, the Veteran gave a history of problems with his nerves with associated physical symptoms, saying that he had been having difficulty during the last several months with generalized itching and pain at the site of a varicocele operation, and that he had been told that these symptoms were due to his nerves and that he was given medication for his nerves.  He also referred to several situational factors including marital problems, indicating that these put him under pressure and stress, and that he had been feeling nervous and had been having trouble sleeping.  One of the medications prescribed for him within the last several months had been for sleep.  The Veteran also stated that he had difficulty while in service and attended a mental health center on several occasions; he said that he was told that this was to help him settle down and not move so fast.  No specific in-service trauma was reported.  The assessment was atypical anxiety disorder.  

A July 1987 record from Cobb Chiropractic Clinic of Salisbury documents that the Veteran sought treatment after a motor vehicle accident with chief complaint of pain in the back of the neck radiating out both shoulders with a grinding sound in the shoulders.  X-rays showed that nerve pressure was indicated at level of 3C 4C 5C and 6C.  The diagnosis was moderate acute paravertebral muscle spasms of the entire cervical spine involving the entire shoulder girdle; radiculitis extended to both shoulders.  

An October 1988 private treatment record notes that the Veteran was complaining of problems with his cervical spine, though he was seeking treatment for an injury to his lumbar spine that occurred while at work lifting boxes.  It was noted that the cervical spine had been x-rayed and there was no problem with alignment or acute injury.  A November 1988 MRI of the cervical spine demonstrated only minimal hypertrophic change in bulging of the annulus at the C5-6 and C6-7 interspaces.  This did not produce spinal canal stenosis and there was no evidence of disc herniation in the cervical region seen; no evidence of intraspinal mass or focal lesion within the spinal cord identified; and no evidence of Arnold-Chiari's malformation or foramen Magnum mass.  The impression was essentially negative MRI scan of the cervical spine.  

The Veteran complained of severe neck pain when seeking VA treatment in October 1989.  An October 1989 VA x-ray of the cervical spine revealed some loss of normal lordotic curvature of the mid cervical spine presumably partly due to position of the head and neck.  The disc spaces were well preserved and no narrowing of the intervertebral foramen was seen.  The remainder of the study was unremarkable.  The impression was some loss of normal lordotic curvature of the mid cervical spine.  The Veteran was issued a cervical collar by VA in November 1989.  

The Veteran was admitted to a VA facility between December 24, 1989, and January 19, 1990.  The diagnoses listed included stable depression and arthritis, and one record documents that the Veteran was known to have arthritis of the cervical spine for several years.  See also February 1990 VA clinical record.  It was reported that a December 27, 1989, cervical spine x-ray revealed loss of normal cervical lordosis and some borderline disc space narrowing at C3-C4 and C4-C5, as well as some questionable minimal old healed traumatic residual involving C4 and C5 and questionably the C3 vertebral body.  In May 1990, the Veteran reported that his neck still hurt.  There was objective evidence he was depressed and that he had multiple somatic complaints and had difficulty turning his neck due to pain.  A June 1990 VA treatment record documents that the Veteran complained of neck pain since 1980.  It was noted at this time that back and neck problems were the reason for the Veteran's discharge from service.  The notations made by the physician are based entirely on the Veteran's reported history.  

The Veteran underwent VA examination in September 1990.  He made no specific complaints related to his neck, but noted that he had been receiving physical therapy for his neck and that he had taken a variety of analgesics and/or muscle relaxants primarily for difficulty with his neck.  

A November 1990 VA treatment record contains an assessment of dysthymic disorder.  

The Veteran underwent a VA CT scan of the cervical spine in November 1990.  No abnormalities were seen and an MRI was suggested.  A January 1991 MRI of the cervical spine taken at Rowan Memorial Hospital contains an impression of right-sided disk protrusion at C5-6 extending towards the intervertebral foramen and slightly indenting the spinal cord; no free fragment identified; and straightening of cervical spine consistent with muscle spasm.  

A March 1991 VA treatment record documents that the Veteran was seen with complaint of recurrent posterior cervical pain with right sided brachialgia of 10 years duration.  The Veteran noted the onset of symptoms 10 years prior when he fell off an APC and injured his neck.  He reported he was treated with oral medication and bed rest.  The January 1991 cervical spine MRI findings were reported.  The assessment was herniated nucleus pulposus C5-6 level, right-sided.  VA treatment records dated in July 1991 indicate that the Veteran had neck soreness after being in an accident that weekend.  Another July 1991 VA record assessed contusion of the cervical spine.  The Veteran reported continued popping in his neck when he moved it in September 1991.  

During an August 1992 VA examination, the Veteran reported that he had lost time from work due to arthritis in his neck and that his nerves were on edge.  He complained of neck pain and although he reported injuring his low back in 1978, he denied any previous injury to his neck.  The diagnosis at that time was chronic cervical spine pain with normal neurologic exam; radiographs do not show degenerative joint disease.  The x-ray of the cervical spine showed straightening of the normal cervical lordotic curve, but the cervical spine was otherwise unremarkable.  

The Veteran received VA mental health treatment in the mid to late 1990s, and was diagnosed with depressive disorder.  An October 1998 note indicates that it did not appear the Veteran had PTSD.  

During a December 1998 VA examination, the Veteran complained of aching in his neck.  He reported that in 1980, he fell in a hole in the back of a troop carrier (an APC) and injured his neck, for which he was hospitalized and put in traction for three weeks due to his neck injuries.  The diagnosis was residuals of injury to the cervical spine, and the examiner indicated that x-rays showed degenerative disc disease.  No opinion was rendered.  

A September 2003 VA mental health treatment record provides Axis I diagnoses of chronic severe dysthymia; rule out recurrent major depression; and bipolar affective disorder, depressed phase.  The Veteran underwent initial psychiatric evaluation at VA in August 2006.  Axis I diagnoses of depression, not otherwise specified; and alcohol abuse, rule out dependence, were provided.  A May 2007 VA treatment record contains Axis I diagnoses of cognitive disorder, not otherwise specified; alcohol abuse (by history); dysthymia; and rule out depression.  See psychology note.  

The evidence of record associated with the file since the RO issued the August 2004 rating decision denying the claim for service connection for a cervical spine disorder and the August 2007 rating decision denying the claim for service connection for PTSD included post-service VA and private treatment records and several VA examination reports.  This evidence is also voluminous and the Board has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse, 497 F.3d at 1302.  

A September 2002 VA neurosurgery outpatient note indicates that the Veteran reported that his neck pain had been bothering him since 1985.

A December 2007 psychiatry initial evaluation note documents that the Veteran reported four in-service traumatic events, to include that he was in an APC carrier which went over a cliff in 1978 and it turned over on him and he was crushed and almost killed and he had been reliving it since that time in dreams, flashbacks, and pouring intrusive thoughts; that his friend in the military was found hung and nobody knew what happened (whether he committed suicide or someone else killed him and hung him; they said he killed himself) and the Veteran still saw his face in dreams and in dreams he walked with him and talked to him; that he did grave duty in 1981 in a military cemetery and dealt with grieving and suffering families during funerals and that he still dreamed about dead bodies and burials and woke up nervous and scared; and that he was in armor and had nightmares of shootings on the target range.  It was noted that the Veteran had all the symptoms of PTSD and also several other symptoms.  Axis I diagnoses of history of chronic dysthymia and PTSD were made.  The Veteran participated in VA group therapy between March 2008 and August 2008 due to diagnostic impression of chronic PTSD and dysthymic disorder.  See also August 2008 VA mental health note (Axis I diagnoses of dysthymia and PTSD).  

The Veteran underwent private mental status examination with psychologist J.R.A. in July 2011.  In pertinent part, when asked what event or events had occurred that would meet the criteria for PTSD, he stated "uhh - the dead, when I first went in the service, almost died, waking up with snakes and bugs - in Kansas, wake up buried under snow - seen death, a person hung himself in Hawaii, I walked in and seen that, shock - and just - waking up, seeing animals in the tent, the tent full of hogs - turned over in an APC, somebody was driving went off the cliff, he flipped three times and injured my back - and in my guard unit doing funerals all the time, seeing and smelling the dead, wake up smelling the dead, in my dreams, a lot of things, I was in there 10 years."  Following detailed mental status evaluation, Axis I diagnoses of PTSD; major depressive disorder, recurrent, severe, without psychotic features; and alcohol dependence were made.  

A June 2012 letter from Dr. J.M.D. at Dauphin Orthopedics to the Veteran's attorney reports that imaging studies beginning in 1988 showed minimal hypertrophic change in the annulus at the C5-6 and C6-7 levels; and that there is a statement by one of his treating physicians that he began having symptoms in his cervical spine as a result of an injury in 1985, which is clearly within his dates of service, which was the reason for his discharge from the military; that records after discharge reveal extensive treatment for the cervical spine and multiple imaging studies show degenerative change and loss of cervical lordosis; and that the Veteran eventually underwent a cervical fusion in 1990.  Dr. D. reported that the specific note which states that the Veteran has a service connection was done on June, 4 1990, by Dr. W.M., a consultant in neurology, who stated that "Mr. Houston is 34 years old and has back and neck pain.  It has been present off and on since 1980 and, in fact, it was the reason he was discharged from military service."  

The Veteran underwent a neck (cervical spine) conditions DBQ in April 2015, at which time he was diagnosed with progressive degenerative joint disease of the cervical spine at C5/6 with foraminal narrowing.  Evaluation was due to non-service connected pension so no opinion on etiology was provided.  

The evidence of record associated with the file since the RO issued the August 2007 rating decision denying the claim for service connection for PTSD also includes lay statements submitted by some members of the Veteran's family.  In a May 2008 statement, the Veteran's estranged wife reported spousal abuse for over 20 years and she described symptoms of outburst of anger; fluctuations in mood; aggression; withdrawal; impaired memory; and nightmares.  See statement from L.W.H.  In an undated statement signed by the Veteran's father, brothers and sister, they reported that the Veteran had anxieties, nightmares, forgetfulness, withdrawal and anger.  It was noted that he had been a stranger to family members since his discharge from service; that they had to help make sure he had clothes and food and the bills were paid; that the littlest things upset him and that certain triggers would affect him; that the Veteran had problems being around a lot of people and had anxiety attacks; that he had problems focusing; and that they had to stay on him to maintain his hygiene.  They summarized by saying he was a different person before entering the army.  See statement from C.H.; H.E.H.; E.H.; and A.M.H.  

The evidence of record associated with the file since the RO issued the August 2007 rating decision denying the claim for service connection for PTSD also includes the Veteran's May 2008 testimony before a DRO.  His brother also testified.  In pertinent part, the Veteran's brother reported that it is hard trying to keep the Veteran out of trouble, almost like babysitting, and that he has to make sure he takes his medications; that the Veteran blows up for any kind of reason; that he was not like this prior to the military; that the Veteran is forgetful and repetitive; and that he was prone to outbursts of anger and could hurt someone.  The Veteran testified that he was taking medication for a diagnosis of depression; that he had trouble sleeping and nightmares and sweaty dreams; that he felt people were watching him all the time; that he has family come to help with food and medications; and that his disabilities (knees) add to his depression.  

The evidence of record associated with the file since the RO issued the August 2007 rating decision denying the claim for service connection for PTSD also includes the Veteran's September 2015 testimony before the Board.  The Veteran's attorney summarized by stating that the Veteran began having difficulty with mental health-type issues when he was in service; that his service treatment records note a diagnosis of anxiety, anxious personality type, in 1983 and that in 1984, he was shown to have been referred for a psych consult; and that since that time he has been diagnosed with numerous things, to include dysthymia, anxiety disorder, mood disorder, major depressive disorder, and PTSD.  When asked what happened that started him having trouble in service, the Veteran testified "lot of things in service. One thing I damn near died when I first went in there from pneumonia out in Missouri. Then next time I get to the main post, I get a shaving profile, and I was being snatched off, be snatched off on a jeep or just be stopped anywhere where they can measure something, measure my beard. Then from that time I made my rank to spec 4 in 18 months. Then after that, after I got the profile I couldn't get my rank, couldn't, I couldn't get my rank. And plus during, first when I went in and I was dealing with a whole lot of veterans from Vietnam, which caused me to, they was older than I was, they ranked and they ranked more than I was, which caused me to kind of follow some of their actions, which was a lot of drinking and a lot of other things involved. And with the consequence that it took something away from me. And then I had, I had to deal with the beard thing. People, when the first sergeant was sending me out on special duties and stuff like that, which I got recommended, but it was all after I got hurt. And I'm, I had to medal of, highest medal you could get during peacetime activity. And then I couldn't get no further because I had this profile hanging all over me. And I had a family to support. So it consequenced me to start drinking more and, and, you know, and down that line."  When asked whether he witnessed any traumatic events in service, the Veteran reported "Yes, I froze up out there in the field. I woke up one morning and there's, on a sheet of ice, sheet of ice I had to beat my way out of there, and then when I got out there wasn't nobody around. They done left me outside. And sometimes when you wake up and you got bugs all on you and been bit by a centipede over there in Hawaii. And I constantly had these dreams of different things. And I know some of the things, I had friend come to dinner with me over there in Hawaii, come to dinner at my house and everything. And wake up one morning and he's been (inaudible) by some Hawaii's and never found. And, shoot, it could go on and on."  The Veteran also testified "I just have a lot of thought about, a lot of sleeping problems with the funerals that I did and being in that company. I just have a lot of dreams about different things, dying, and bugs, and snakes, and people getting runned over" and in regards to the funeral detail, that "I was at Fort Hamilton. 1981 to '82. Fort Hamilton, New York. And I must have did about, I did about 100 funerals. And it just, it just, you know, it just stays, you know."  The Veteran testified that he did undergo a psych consult in service.  

The evidence of record associated with the file since the RO issued the August 2004 rating decision denying the claim for service connection for a cervical spine disorder also includes the Veteran's testimony before a DRO at a November 2013 hearing.  He testified that he had no problems with his neck before service; that it was injured in 1979 or 1980 when an APC carrier he was in flipped over, which resulted in his neck getting twisted around.  The Veteran testified that he was hospitalized in traction for a week and that he was also treated for his low back as a result of this injury, but that he was experiencing neck pain at that time as well.  The Veteran testified that he had neck pain from the in-service injury until the time he was discharged and that he received physical therapy for his neck after service.  The Veteran's brother testified that from 1985 until about 1990, he observed the Veteran had neck stiffness, a popping noise when the neck moved, and that he had been having problems with his neck since the 1980s.  

The evidence of record associated with the file since the RO issued the August 2004 rating decision denying the claim for service connection for a cervical spine disorder also includes the Veteran's September 2015 testimony before the Board.  In addition to other assertions previously raised, the Veteran testified that the APC accident during which he injured his neck occurred in 1988 and that he re-injured it in an accident in New York.  The Board notes that it appears the Veteran meant the in-service injury occurred in 1978 and that he re-injured it after service in a motor vehicle accident.  

In regards to the claim for service connection for a cervical spine disorder, the evidence added to the record since August 2004 includes medical evidence documenting that the Veteran continues to complain of neck pain and that he has been diagnosed with progressive degenerative joint disease of the cervical spine at C5/6 with foraminal narrowing, and lay evidence in the form of testimony provided by the Veteran and his brother.  The evidence added to the record since the August 2004 rating decision on the issue of service connection for a cervical spine disorder was not previously of record and is thus considered new.  However, none of it is considered material because it could not reasonably substantiate the claim for service connection for a cervical spine disorder were the claim to be reopened.  This is so because the Veteran's testimony, to include how he injured his neck in service and his complaints of continuous symptoms involving the neck since service, is cumulative of the assertions he raised prior to August 2004.  Moreover, there remains no evidence establishing that the Veteran's neck disorder is etiologically related to active duty service.  The Board acknowledges the June 2012 letter from Dr. J.M.D. at Dauphin Orthopedics, which the Veteran's attorney has asserted provides the missing evidence linking the cervical spine disorder to service.  The Board finds, however, that Dr. D. does not provide an opinion that the Veteran's cervical spine disorder was incurred in or related to service.  Rather, Dr. D. summarizes the medical evidence of record, which the Board notes was of record when the August 2004 rating decision was issued, while specifically noting a 1990 record from one of the Veteran's treating physicians that reported the Veteran's statement that he had had neck pain off and on since 1980 and was the reason for his discharge from service.  The Board reiterates that the 1990 record cited by Dr. D. included notations that were based entirely on the Veteran's reported history.  For the foregoing reasons, the Board finds that the record does not contain new and material evidence to reopen the claim for entitlement to service connection for a cervical spine disorder and that this claim to reopen must be denied.

In regards to the claim for service connection for an acquired psychiatric disorder, the evidence added to the record since August 2007 includes several instances where the Veteran has been diagnosed with PTSD.  Having found that new and material evidence has been presented, reopening of the claim for entitlement to service connection for an acquired psychiatric disorder is in order.  For the reasons discussed below, additional development of the evidence is needed before the reopened claim is decided.

Reduction

In a September 2009 rating decision, the RO proposed to reduce the rating for degenerative disc disease of the lumbar spine from 40 percent to 10 percent on the basis that the evidence did not show forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees.  The reduction was subsequently implemented effective March 1, 2010.  See December 2009 rating decision.

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons. VA must also notify the Veteran that she has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2015).

After completing the predetermination procedures, VA must send the Veteran written notice of the final action, which must set forth the reasons for the action and the evidence upon which the action is based.  Where a reduction of benefits is found warranted and the proposal was made under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(i)(2) (2015).

In the present case, a September 2009 rating decision proposed the reduction of the schedular rating for the Veteran's degenerative disc disease of the lumbar spine for the reasons cited above.  The Veteran was notified of the proposed action in a September 21, 2009, letter and was given the required 60 days to present additional evidence before the RO subsequently implemented the rating reduction, effective March 1, 2010.  The RO then notified the Veteran of the action taken and his appellate rights in a December 3, 2009, letter.  Therefore, VA met the due process requirements under 38 C.F.R. § 3.105(e) and (i) (2015).

The Board must now consider whether the reduction in rating was otherwise proper.  Here, the 40 percent rating for the degenerative disc disease of the lumbar spine had been in effect from July 25, 2002, and reduced effective March 1, 2010; therefore it had been in effect for more than 5 years.  Smith v. Brown, 5 Vet. App. 335, 339 (1993) (measuring duration of veteran's rating from effective date of award to effective date of reduction); Lehman v. Derwinski, 1 Vet. App. 339, 341-41 (1991).  Prior to reducing a rating which has been in effect for five or more years, as in the instant case, 38 C.F.R. § 3.344(a) stipulates that it is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  This applies to treatment of intercurrent diseases and exacerbations, including hospital reports, bedside examinations, examinations by designated physicians, and examinations in the absence of, or without taking full advantage of, laboratory facilities and the cooperation of specialists in related lines.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Pursuant to 38 C.F.R. § 3.344(c), reexamination of a service-connected disability must show improvement in order to reduce a rating.  In addition, it must also be determined that any such improvement also reflects an improvement in the Veteran's ability to function under ordinary conditions of life and work.  See also 38 C.F.R. §§ 4.2, 4.10; Brown v. Brown, 5 Vet. App. 413, 420-21 (1993).

In this case, service connection was originally granted for chronic low back strain with a noncompensable rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295.  See August 1986 rating decision.  The rating was increased to 10 percent in a September 1992 rating decision and the diagnostic code used to evaluate the disability was changed to Diagnostic Code 5292 in a July 1999 rating decision.  

In the August 2004 rating decision that increased the 10 percent rating to 40 percent, the RO cited the date of the claim for increased rating as July 25, 2002, which pre-dates regulations made to the criteria for rating the spine on September 23, 2002, and September 26, 2003.  For reasons that are not clear, the August 2004 code sheet indicates that the RO implemented 38 C.F.R. § 4.71a, Diagnostic Code 5237, which was created in the September 26, 2003, amendments; but the August 2004 rating decision indicates that the 40 percent rating was assigned based on evidence of severe limitation of motion of the lumbar spine, which is part of the criteria found under Diagnostic Code 5292 in effect prior to the 2002 and 2003 amendments.  

The Veteran's lumbar spine disability was recharacterized as degenerative disc disease of the lumbar spine in an August 2007 rating decision, but continued to be rated under the current version of 38 C.F.R. § 4.71a, Diagnostic Code 5237.  See also September 2009 and December 2009 rating decisions.  

In pertinent part, Diagnostic Code 5237 provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating and unfavorable ankylosis of the entire spine warrants a 100 percent rating.  For rating purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees; the normal combined range of motion of the thoracolumbar spine is 240 degrees.  See 38 C.F.R. § 4.71a, Plate V (2015).  

The 40 percent rating for the service-connected degenerative disc disease of the lumbar spine was assigned following a January 2004 VA examination, during which the Veteran exhibited range of motion of 10 degrees out of 95 degrees; backward extension of 10 degrees out of 35 degrees; lateral flexion of 10 degrees out of 40 degrees, bilaterally; and rotation of 15 degrees out of 35 degrees, bilaterally.  As noted above, in assigning the 40 percent rating, the RO specifically determined that the date of the claim was July 25, 2002, and that it was that it was implementing a 40 percent rating for severe limitation of motion of the lumbar spine.  See August 2004 rating decision.  
Since the assignment of the 40 percent evaluation for degenerative disc disease of the lumbar spine, VA treatment records show that the Veteran has received treatment related to complaint of back pain.  A December 2005 VA treatment record noted upper lumbar paraspinal tenderness.  His back pain was noted to be stable in a January 2006 VA treatment record.  In October 2006, the Veteran was referred by his VA primary care doctor for evaluation of his lower back pain with radiation to his bilateral leg.  Physical examination revealed deep tendon reflexes were 1+-2 to the knees and ankles.  The assessment was lower back pain with degenerative joint disease.  In November 2006, the Veteran continued to complain of low back and bilateral leg pain intermittently.  The pain radiated to the posterior legs and was described as burning with numbness and tingling in the distribution of the pain.  The Veteran indicated that the tingling in his legs was worse while standing/walking for a sustained period.  That same month, the Veteran was issued a TENS unit during VA group treatment/clinic.  He reported constant back pain that was worse with movement and better with medication.  He also reported that performing activities of daily living was slow and painful, but that he was able to perform them independently.  A February 2007 VA treatment record documents that the Veteran had tenderness over the L2 spinous process primarily and that neurological testing revealed normal strength and sensation in the lower extremities and normal gait.  

The evidence of record associated with the electronic claims folder since the assignment of the 40 percent rating for degenerative disc disease of the lumbar spine also includes a VA examination conducted in June 2007.  The Veteran reported lumbar pain and that he could not stand.  He also reported that if he over worked the back it was hard for him to get up in the morning.  The Veteran indicated increased back pain; difficulty riding in a car due to back pain; and that he could hardly get out on the lawn mower.  He also reported that it was hard for him to work and that he could not find a job due to his back and knee.  In pertinent part, the Veteran denied a history of urinary incontinence; fecal incontinence; erectile dysfunction; numbness; paresthesias; leg or foot weakness; falls; and unsteadiness.  He did report a history of fatigue, decreased motion, stiffness, spasms and pain (located in the low back midline and described as daily, aching, moderate and constant).  The Veteran also reported radiation of pain to the back of both legs down into the calf, but not into the feet.  The radiating pain was described as a burning sensation.  The Veteran also reported flare-ups of his spinal condition, which he described as daily, severe, and lasting hours.  Precipitating factors included over exertion, riding in the car a long time, prolonged walking or standing longer than 10 minutes, and lifting.  Alleviating factors included rest and medication.  The examiner noted that the Veteran used a cane; that he was able to walk more than one-quarter of a mile, but less than one mile; and that the Veteran reported he could only stand for 10 minutes.  

Physical examination of the thoracic sacrospinalis during the June 2007 VA examination revealed no spasm, atrophy, guarding or weakness, though there was pain with motion and tenderness of both sides.  The tenderness was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Inspection of the spine revealed that posture, head position and gait were normal and there was symmetry in appearance.  There were no abnormal spinal curvatures (gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, or reverse lordosis).  Motor examination was normal on all tests and muscle tone was normal without atrophy.  Sensory examination was normal on all tests and there were no abnormal sensations.  Reflex examination was also normal on all tests.  The examiner indicated there was no thoracolumbar spine ankylosis.  Range of motion testing revealed active and passive flexion to 65 degrees, with pain at 65 degrees, and no limitation of motion or additional limitation of motion on repetitive use.  Active and passive extension was to 30 degrees, with pain at 30 degrees, and no limitation of motion or additional limitation of motion on repetitive use.  Active and passive right and left lateral flexion was to 20 degrees, with pain at 20 degrees, and no limitation of motion or additional limitation of motion on repetitive use.  Active and passive right and left rotation was to 35 degrees, with pain at 35 degrees, and no limitation of motion or additional limitation of motion on repetitive use.  Lasegue's sign was negative and there was no vertebral fracture.  The examiner included a December 2006 MRI of the lumbar spine, which contained an impression of mild multi-level degenerative disc disease, worst at L4/5.  It was noted that the Veteran had been laid off from a textile job in 2000 and had not been able to find work since that date.  He worked with/through vocational rehabilitation and had been offered jobs in food service, but did not think he could do the work because of standing and walking requirements that would hurt his back.  The Veteran reported moderate effects on bathing and toileting and severe effects on chores, shopping, exercise, recreation, traveling, dressing and grooming.  

VA treatment records dated after the June 2007 VA examination reveal that the Veteran was seen at the emergency department with complaint of back spasm for two weeks in December 2007.  He reported a history of chronic back problems and that he had run out of his spasm medication.  Examination revealed some paraspinal muscle spasm.  

The evidence of record associated with the electronic claims folder since the assignment of the 40 percent rating for degenerative disc disease of the lumbar spine also includes a VA examination conducted in September 2009.  The Veteran reported progressively worse back pain that was treated with topical creams and oral pain medications.  In pertinent part, the Veteran denied a history or urinary incontinence; fecal incontinence; erectile dysfunction; numbness; paresthesias; leg or foot weakness; falls; and unsteadiness.  He also denied spasms, but did report a history of fatigue, decreased motion, stiffness, weakness and pain in the mid lower back.  In regards to the pain, the Veteran reported that it occurred all the time, was sharp and of moderate to severe severity, and that it radiated down his legs in a burning sensation.  The Veteran denied flare-ups of his spinal condition.  It was noted that he used a cane and brace and that he was able to walk one-quarter of a mile, but he reported he was unable to work or keep a job in his present condition.  Physical examination revealed that the Veteran's back appeared stiff and upright, but head position was normal and there was symmetry in appearance.  Gait was reported as abnormal due to the Veteran's use of a cane for his knees.  There was an abnormal spinal curvature in the form of lumbar flattening, but no gibbus, kyphosis, list, lumbar lordosis, scoliosis, or reverse lordosis.  There was also no thoracolumbar spine ankylosis.  Examination of the thoracic sacrospinalis revealed no spasm, atrophy, or weakness, but there was bilateral guarding, bilateral pain with motion, and bilateral tenderness.  The tenderness and guarding, however, were not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Motor examination was normal except for slight decrease on bilateral ankle dorsiflexion and bilateral ankle plantar flexion.  Muscle tone was normal and there was no muscle atrophy.  Sensory examination was normal on all tests and there were no abnormal sensations.  Reflex examination was also normal on all tests.  

Range of motion testing during the September 2009 VA examination revealed flexion to 90 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 25 degrees.  There was objective evidence of pain on active range of motion, but no objective evidence of pain following repetitive motion or additional limitation of motion after three repetitions.  A September 2009 x-ray of the lumbar spine was included, which showed degenerative changes of L5 and S1; joint space narrowing, vacuum disc and endplate sclerosis of L5-S1; grade 1 retrolisthesis of L5 on S1; pars defect of L5; mild chronic compression of L5 estimated 5%; and sclerosis at the sacroiliac joints.  The Veteran reported that he had retired in 2003 due to physical problems, to include back problems with lifting, and that the effects of his disability on occupational activities included decreased mobility, problems with lifting and carrying, and pain.  He also reported mild effects on shopping and recreation; moderate effects on chores and exercise; and severe effect on sports.  The examiner indicated that the Veteran would be unemployable in his present condition due to poor memory, weakness and back problems.  

VA treatment records dated after the September 2009 VA examination reveal that the Veteran came in in April 2010 because he was displeased with the change in his disability rating.  He indicated that he thought this was unfair and that there was no way his back was getting better.  He wanted the physician's opinion as to whether this was fair and made sense, and was asking the physician to report that his back was getting worse.  The physician wrote that it was explained to the Veteran that he could not have his service rating changed; that the physician could not discern much of a difference in his back symptoms in the three years since he had known the Veteran; that the Veteran occasionally has had to have medications changed and had had exacerbations of back discomfort from time to time; that certainly one would not expect arthritis to improve with time; and that the Veteran was advised that he needs to appeal the decision through the Veterans Benefits Administration.  

Private records from Radiology Diagnostics, LLC, dated in 2010 reveal that x-rays of the thoracic and lumbar spine segments were taken.  A shallow left curve of the thoracic spine was visualized and there was mild anterolateral osteophytic formation of the thoracic spine, but no other significant osseous joint or soft tissue alteration was apparent.  The impression was spinal biomechanical alterations noted; mild spondylosis thoracic spine.  A right list of the lumbar spine was seen and an anterior shift in the lumbar gravitational weight bearing line was present.  There was also mild anterolateral osteophytic formation in the lower lumbar spine most prominent at the L5 disc level with severe disc narrowing at the L5 level.  The lumbar spine x-ray showed degeneration of the apophyseal joint present at the lumbar spine characterized by joint space narrowing, subchondral sclerosis, and osteophytes.  There was asymmetrical facet orientation and configuration at the lumbar spine.  The L5 vertebral body demonstrated anterior trapezoidal configuration.  As best as could be determined there was no evidence of acute step defect or zone of compaction line apparent.  This finding mitigated towards developmental wedging.  There was no other significant osseous joint or soft tissue alteration apparent.  The impression was spinal biomechanical alterations noted; developmental wedging L5 level; facet tropism lumbar spine; facet arthrosis at the lumbar spine; mild spondylosis lower lumbar spine most prominent at the L5 disc level with severe disc narrowing L5 level.  

The evidence of record associated with the electronic claims folder since the assignment of the 40 percent rating for degenerative disc disease of the lumbar spine also includes a VA examination conducted in May 2010.  The Veteran reported that his lower back continued to hurt him and that his whole spine was hurting him now.  In pertinent part, the Veteran denied a history of urinary incontinence; fecal incontinence; erectile dysfunction; numbness; paresthesias; leg or foot weakness; falls; and unsteadiness.  He did report a history of fatigue, decreased motion, stiffness, spasms and pain (located in the lower spine with onset when he gets up in the morning, with improvement during the day, then coming back on again at night).  The pain was reported as an aching, irritating pain that sometimes had a burning sensation.  The severity of the pain was moderate to severe.  The pain lasted hours and occurred one to six days a week.  The Veteran also reported radiation of pain to the back of both legs which was described as tingling, with the tingling occasionally going to his feet.  The Veteran denied flare-ups of his spinal condition.  Physical examination of the spine revealed that posture and head position were normal and that there was symmetry in appearance.  Gait was reportedly abnormal due to use of a cane for his knee.  There was an abnormal spinal curvature in the form of lumbar flattening, but no gibbus, kyphosis, list, lumbar lordosis, scoliosis, or reverse lordosis.  There was also no thoracolumbar spine ankylosis.  Examination of the thoracic sacrospinalis revealed no atrophy, guarding, or weakness.  There was left spasm, left tenderness, and left pain with motion.  The left spasm and left tenderness, however, were not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Motor examination was normal on all tests, muscle tone was normal, and there was no muscle atrophy.  Sensory examination was normal on all tests except for impaired sensation with bilateral pinprick (pain); the examiner indicated that the bilateral upper leg were less sensitive to pinprick.  Reflex examination was normal on all tests.  Range of motion testing revealed flexion to 90 degrees, extension to 17 degrees, bilateral lateral flexion to 25 degrees, left lateral rotation to 25 degrees, and right lateral rotation to 15 degrees.  There was objective evidence of pain on active range of motion, but no objective evidence of pain following repetitive motion or additional limitation of motion after three repetitions.  The Veteran reported that he had retired in 2003 due to physical problems, to include being unable to lift heavy things with his back condition, and that the effects of his disability on occupational activities included decreased mobility, problems with lifting and carrying, and pain.  He also reported mild effects on shopping and traveling; moderate effects on chores, exercise and recreation; and that sports were prevented.  

The day following the May 2010 VA examination, the Veteran was seen at the VA emergency department with complaint of chronic low back pain that is usually controlled with medication and complaint that the manipulations during the examination had aggravated his back.  The Veteran indicated that he was unable to sleep because of pain that radiated to both thighs and that medication was not helping.  He denied urinary symptoms, constipation or falls, and noted he walked using a cane.  Physical examination revealed that the Veteran was stooping forward and using a walking cane for ambulation.  There was tenderness over the entire lumbar spine and bilateral paraspinous area and range of motion was limited due to symptoms, though actual measurements were not provided.  

The Veteran submitted a June 2012 letter from Dr. J.M.D. at Dauphin Orthopedics to the Veteran's attorney, which reports that the Veteran's thoracolumbar spine was symptomatic with negative straight leg raising and no sign of radiculopathy.  It was noted that the Veteran used a cane on the right side, but this is most likely secondary to the ankle and not to the back, and that he also wore a back brace whenever he is out of the house.  Range of motion testing of the lumbar spine showed flexion to 25 degrees, extension to 10 degrees, left lateral bending to 15 degrees, and right lateral bending to 10 degrees.  Dr. D. noted that the Veteran's disability rating was reduced from 40 percent to 10 percent, which he felt was inappropriate based on the amount of motion loss that the Veteran exhibited.  

In a September 2013 letter from the VA Medical Center, the Veteran was informed that he had severe arthritis in his low back and it did not appear there was anything that could be treated with surgery.  Possible options included epidural injections, physical therapy, and narcotic pain medications.  

The Veteran underwent a VA thoracolumbar spine Disability Benefits Questionnaire (DBQ) in April 2015.  He reported he had received epidural spine injections and that treatment also included a TENS unit, heating pad, muscle relaxers and pain medication.  The Veteran was reportedly working as a ride-on sweeper machine operator for industrial floor cleaning, working two to four days a week for four hours at a time.  By the time he was finished, his low back hurt pretty bad.  At home, the Veteran reported being very stiff in the morning and occasionally requiring assistance to get out of bed.  He has a trapeze so he can be independent getting himself out of bed.  In terms of activities of daily living, getting in and out of the shower was very slow and the Veteran needed assistance putting shoes and socks on as well as getting his knee and ankle braces on.  He was able to prepare simple meals like sandwiches and cereal.  He was not driving any longer mostly due to his neck condition and numerous medications that caused drowsiness.  The Veteran reported that his current lumbar spine condition kept him from engaging in his hobbies of fishing, hunting and bowling.  The Veteran reported flare-ups of the thoracolumbar spine, indicating that standing, walking, bending, sleeping, and maintaining a static position for over 30 minutes were triggers and that pain medications, the TENS unit, muscle relaxers, heat, and a hot bath made it feel better.  The Veteran reported that the quality of the pain was bone grinding, constant and deep hurting with constant shooting pain to both feet.  The flare-ups of pain occurred three times a month and lasted two to three days.  The Veteran reported a 75 percent loss of motion during flare-ups and reported functional loss during flare ups in the form of pain and stiffness leading to limited function.  The Veteran also reported that he did not work during flare ups and that his family helped him with food and household chores during a flare up.  In terms of activities of daily living during a flare up, the Veteran reported he would grab the trapeze bars to get himself out of bed and needed assistance with dressing, but was able to toilet independently.  

Range of motion testing during the April 2015 VA examination revealed flexion to 40 degrees, extension and bilateral lateral rotation to 10 degrees, and bilateral lateral flexion to 20 degrees.  The pain noted on examination caused functional loss.  There was evidence of pain with weight bearing and objective evidence of lower lumbar tenderness with palpation.  The Veteran was able to perform repetitive use testing with at least three repetitions and pain, weakness, fatigability and incoordination did not significantly limit functional ability with repeated use over a period of time.  The examiner was unable to say without mere speculation if pain, weakness, fatigability or incoordination would significantly limit functional ability with flare-ups.  The examiner reported that the Veteran had muscle spasm, localized tenderness and guarding, all of which resulted in abnormal gait or abnormal spinal contour.  Muscle strength testing revealed active movement against some resistance on all tests, but no muscle atrophy was noted.  Reflex and sensory examinations were both normal.  The examiner was unable to perform straight leg raising test and reported radiculopathy with symptoms of moderate constant pain in both lower extremities; severe intermittent pain in both lower extremities; and mild paresthesias and/or dysesthesias in both lower extremities.  There was no numbness.  There were no other signs or symptoms of radiculopathy and the examiner noted that the bilateral sciatic nerves were involved.  The severity of the radiculopathy was moderate on both sides.  There was no ankylosis.  The Veteran was noted to wear a back brace with physical activity.  The findings of a September 2013 MRI of the lumbar spine were reported, which contained an impression of severe lower lumbar spondylosis and moderate bilateral foraminal stenosis L5-S1.  

After comparing the medical evidence that formed the basis for assignment of the 40 percent rating for degenerative disc disease of the lumbar spine with the medical evidence that has been obtained since the rating was established, the Board has determined that, although the Veteran's lumbar spine has exhibited improvement in range of motion, it has not exhibited improvement in the Veteran's ability to function under ordinary conditions of life and work.  Brown, 5 at 421.  This is so because the Veteran was issued a TENS unit for his back in November 2006, at which time he reported that performing activities of daily living was slow and painful, and he has consistently reported problems conducting certain activities as a result of his lumbar spine disability.  More specifically, in June 2007 the Veteran reported that he had increased pain and difficulty riding in a car or on a lawn mower, as well as moderate effects on bathing and toileting and severe effects on chores, shopping, exercise, recreation, traveling, dressing and grooming; in September 2009 he reported mild effects on shopping and recreation, moderate effects on chores and exercise, and severe effects on sports; in May 2010 he reported mild effects on shopping and traveling, moderate effects on chores, exercise and recreation, and that sports were prevented; and in April 2015 he reported that he needed help putting on socks and shoes and putting on his back and knee braces.  The Board has also considered that the Veteran's lumbar spine exhibited painful motion during the June 2007, September 2009, May 2010 and April 2015 VA examinations; that the Veteran has sought emergency room care for back spasms; that the Veteran was found to have abnormal spinal curvature in the form of lumbar flattening during the September 2009 and May 2010 VA examinations, and abnormal spinal contour due to muscle spasm, localized tenderness and guarding during the April 2015 VA examination; that a VA physician noted in April 2010 that not much of a difference in the Veteran's back symptoms could be discerned over a three year period of time; that the day following the May 2010 VA examination, the Veteran sought emergency room care for aggravation of back pain due to the manipulations made during the examination, which was accompanied by objective evidence that the Veteran was stooping forward and had tenderness over the entire lumbar spine and bilateral paraspinous area; and that the Veteran reported the use of a trapeze to get himself out of bed during the April 2015 VA examination.  Given the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the reduction in rating was not proper.


ORDER

New and material evidence has not been received to reopen the claim for service connection for a cervical spine disorder.  The request to reopen this claim is denied.

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for an acquired psychiatric disorder is granted.

Restoration of a 40 percent rating for service-connected degenerative disc disease of the lumbar spine is granted.


REMAND

In regards to the reopened claim for service connection for an acquired psychiatric disorder, the Board first notes that a supplemental statement of the case (SSOC) is needed as additional VA mental health treatment records that are pertinent to the claim were added to the record after the August 2011 SSOC was issued.  See 38 C.F.R. § 19.31.  In addition, the Board finds that efforts should be made to obtain the Veteran's service clinical records to ascertain whether the Veteran underwent a psychiatric evaluation after he was referred for one, as the Veteran testified in September 2015 that he did undergo a psych consult in service.  Lastly, the Board finds that another VA examination should be scheduled to address the Veteran's assertions during the May 2008 DRO hearing that his service-connected knee disabilities add to his depression.  

In regards to the claim for service connection for a bilateral foot disorder other than residuals of chip fracture of left talus, the service treatment records document that the Veteran was seen with sore callused feet for two weeks, especially with ambulation, in April 1979.  The assessment was sore feet from over exertion.  Another April 1979 record indicates that the Veteran complained of bilateral foot pain for one week, which was aggravated by marching.  The assessment indicated injury due to boots.  The Veteran was seen with complaint of blisters on his feet after running in June 1979.  In December 1980, he was seen with a blister on the plantar side of his left foot for seven days.  The blister was painful while walking.  In April 1981, the Veteran complained of a swollen right foot since the night prior.  He described an aching pain in the instep of the right foot and denied injury.  A subsequent note documents that the Veteran went marching for a half hour the day before and that there was objective evidence of mild inflammation and redness on the inside aspect of the right foot and mild tenderness to palpation.  The Veteran was assessed with a soft tissue injury.  In December 1982, the Veteran was seen for a two-week left plantar blister brought on by walking, which was drained.  The assessment was left plantar foot blister.  A subsequent December 1982 record indicated that the left foot blister was clearing up and that there were no signs of infection.  Records dated in June 1982 indicate that the blisters continued and there was objective evidence of a broken blister on the left plantar surface, which was assessed as a fungal infection of the skin.  

The Board notes that service treatment records related to a left foot injury that formed the basis for a grant of service connection for residuals of chip fracture of left talus have not been discussed.  

The post-service evidence of record reveals that the Veteran was assessed with left foot callus in December 1989.  See VA treatment record.  During a January 2004 VA examination, the Veteran was diagnosed with bilateral calluses of the feet.  During a September 2008 VA examination, the Veteran reported that his boots used to hurt his feet.  He denied any trauma or injury to the feet, but stated that the feet hurt over time from running.  Following physical examination, the Veteran was diagnosed with mild hallux valgus and bilateral pes planus; bilateral hammertoe; and bilateral calluses.  The examiner provided an opinion that the current bilateral foot conditions were not caused by or a result of his service injury.  The examiner explained that the first documented records of calluses on bilateral feet was 2000, which is 15 years after service; that the first documented hallux valgus on record is 2003, which is 18 years after service; that pes planus or flatfeet was first noted on exam in 2007, which is 22 years after discharge; and that the Veteran's in-service injury was self-limiting and he continued for 18 years in service with no problems.  The examiner also stated that the Veteran's current foot condition was not due to service due to no continuity of care for many years, and that his foot problems are due to other things unknown to us; however, most likely hereditary factors.  A June 2012 letter from Dr. J.M.D. at Dauphin Orthopedics to the Veteran's attorney reports that the Veteran has a bilateral foot condition with complaints of sore and callused feet which were attributed to overexertion; that he had surgery done on the left foot and was diagnosed with bilateral hallux valgus with hammertoes of the second toes, calluses, and pes planus; and that this condition was not caused by the Veteran's military service as it arose out of a congenital pes planus.  The Board notes, however, that pes planus was not noted in the service treatment records.  

The Board notes that an SSOC is needed as additional VA podiatry treatment records pertinent to the claim for a bilateral foot disorder were associated with the file after the October 2009 SOC was issued.  See 38 C.F.R. § 19.31.  In addition, another VA examination should be scheduled since the Board has determined the opinion provided in September 2008 is inadequate as it did not consider the Veteran's assertions that he had continued problems with his feet following service and the June 2012 letter from Dr. D. does not consider that pes planus was not noted in service.  

The claim for entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine was denied in a July 2010 rating decision.  A timely notice of disagreement (NOD) was filed in December 2010.  There is no indication that a SOC has been issued to the Veteran addressing this claim.  The Court has held that where a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  This must be accomplished on remand.  The Board notes that since it has determined in this decision that the reduction from 40 percent to 10 percent for this disability was not proper, the SOC should address the issue as recharacterized on the title page.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015). 

Accordingly, the case is REMANDED for the following action:

1.  Make a specific request to obtain the Veteran's complete service clinical records related to a psychological evaluation the Veteran was referred to in March 1984.  

2.  Schedule the Veteran for a VA psychiatric examination.  The electronic files should be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  A thorough history should be obtained from the Veteran.  

The examiner must identify all psychiatric disorders found to be present and provide opinions regarding the following:

(a) The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any psychiatric disorder had its onset during active service or is related to any in-service disease, event, or injury. 

(b) If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected knee disabilities caused any psychiatric disorder?

(c) If the answer to (a) and (b) are no, is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected knee disabilities aggravated (i.e., caused an increase in severity of) any psychiatric disorder?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of psychiatric impairment (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3.  Schedule the Veteran for an appropriate VA examination in conjunction with the claim for service connection for a bilateral foot disorder.  The examiner must review the electronic record.  Any indicated studies are to be performed.  A thorough history should be obtained from the Veteran. 

The examiner should identify all current disorders of the feet. 

Based on examination findings and a review of the record, the examiner must provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any current disorder of the feet and/or the previously assessed mild hallux valgus and bilateral pes planus; bilateral hammertoe; and bilateral calluses (September 2008 VA examination), are related to any in-service disease, event, or injury. 

In providing this opinion, the examiner must consider the in-service notations related to the Veteran's feet and the Veteran's testimony that he had continued problems with his feet following service.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

4.  Provide the Veteran a statement of the case with respect to the issue of entitlement to an increased rating for degenerative disc disease of the lumbar spine.  The Veteran should be informed of the actions necessary to perfect an appeal on this issue.  Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

5.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

6.  Finally, readjudicate the claims for service connection for a bilateral foot disorder other than residuals of chip fracture of left talus and for a psychiatric disorder, with consideration of all evidence associated with the record since the October 2009 SOC and August 2011 SSOC were issued.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


